UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6034


UNITED STATES OF AMERICA,

                Plaintiff ─ Appellee,

          v.

JASON WAYNE JONES,

                Defendant ─ Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:09-cr-00470-LMB-1)


Submitted:   June 15, 2011                 Decided:   June 27, 2011


Before NIEMEYER, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jason Wayne Jones, Appellant Pro Se.   Tracy Doherty McCormick,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jason Wayne Jones appeals the district court’s order

denying his 18 U.S.C. § 3585(b) (2006) motion seeking credit

against his criminal sentence for time spent on home detention.

We   have   reviewed   the    record       and   find    no     reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      United States v. Jones, No. 1:09-cr-00470-LMB-1 (E.D.

Va. Dec. 8, 2010).     We deny the motion to seal and dispense with

oral   argument   because         the    facts   and    legal    contentions     are

adequately    presented      in    the    materials     before     the   court   and

argument would not aid the decisional process.



                                                                          AFFIRMED




                                           2